 Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 1 of 11 - Page ID#: 16



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

JACKLYN J. PRICE and SHEREA            )
DARNELL,                               )
                                       )          Civil No. 5:20-246-JMH
      Petitioners,                     )
                                       )
V.                                     )
                                       )            MEMORANDUM OPINION
FRANCISCO J. QUINTANA,                 )                 AND ORDER
                                       )
      Respondent.
                       ****     ****       ****     ****

      Petitioners Jacklyn J. Price and Sherea Darnell are federal

prisoners currently incarcerated at the Federal Medical Center

(“FMC”)-Lexington in Lexington, Kentucky.                  Together, they have

filed a pleading with the Clerk of the Court styled as a “Class

Action Petition Seeking Placement of Home Confinement.”                [R. 1].

For   administrative     purposes,     Petitioners’        petition   has   been

docketed as a civil rights action against prison officials pursuant

to 42 U.S.C. § 1983.     Petitioners have neither paid the filing fee

nor filed a motion for leave to proceed in forma pauperis.

      After conducting a preliminary review of the “class action

petition” filed by Petitioners, the Court concludes that, because

the pleading filed by Petitioners suffers from numerous defects,

the wisest course is to dismiss this matter without prejudice so

that Price and/or Darnell may pursue their claims on their own



                                       1
    Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 2 of 11 - Page ID#: 17



behalf in separate lawsuits should they choose to do so.1                      The

Court will decline to assess a filing fee at this time.

        Petitioners’ “petition” purports to be brought on behalf of

themselves and “a class of similarly situated detained inmates in

the custody of [FMC-Lexington].” [R. 1, at 1]. Petitioners allege

that FMC-Lexington’s “delayed and patently inadequate response to

the COVID-19 pandemic” has resulted in 243 inmates and 7 staff

members testing positive for the virus and 4 inmate deaths.                    Id.

at 1-2.        Petitioners claim that FMC-Lexington has “failed to

exercise the degree of care expected of a person of ordinary

prudence      in   like   circumstances      in   protecting    others    from      a

foreseeable and unreasonable risk of harm in a particular situation

such as the Coronavirus pandemic.             This is ordinary negligence.”

Id. at 2.

        Petitioners further claim that FMC-Lexington’s response to

the spread of COVID-19 has been “a mixture of ineptitude and

indifference that threatens the safety or inmates, staff, their

families, and the community,” particularly the lack of mass testing




1 To the extent that Petitioners’ pleading is intended to be a
civil rights complaint, a preliminary review is required by 28
U.S.C. §§ 1915(e)(2), 1915A. To the extent that Petitioners seek
habeas relief pursuant to 28 U.S.C. § 2241, petitions filed under
§ 2241 are subject to initial screening by the Court required by
28 U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419 F.
App’x 544, 545 (6th Cir. 2011).
                                         2
    Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 3 of 11 - Page ID#: 18



and failure to adequately implement measures to reduce the spread

of the virus, including proper social distancing, sanitation of

the facility, and access to soap and effective cleaning agents.

Id. at 2-4.

        Based on these allegations, Petitioners claim that Respondent

Warden Francisco Quintana “has acted with deliberate indifference

towards Petitioners and class members by knowingly subjecting them

to     conditions     of   confinement        that   increase    their    risk   of

contracting COVID-19, a disease for which there is no known vaccine

or cure.”       Id. at 5.     Petitioners state that Respondent has done

so knowing that Petitioners and class members “suffer a substantial

and unreasonable risk of serious harm to their health and safety,”

and, accordingly, has failed to adequately protect them from the

risks of COVID-19.          Id.   As relief, Petitioners seek orders “1.

Granting      the   petition;     2.   Certifying     the   class;   3.   Granting

temporary,       preliminary,      and   permanent      injunction,       directing

Respondent to take all [incomplete].”2               Id. at 5.

        As an initial matter, it is not entirely clear whether

Petitioners’ pleading is meant to be a civil rights lawsuit




2 Presumably due to a clerical error, the Petitioners’ full request
for relief is unknown, as this is where the sentence ends in the
petition and the sentence is not continued on the next page. [Id.
at p. 5]

                                          3
    Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 4 of 11 - Page ID#: 19



alleging constitutional violations and filed against the Warden of

FMC-Lexington pursuant to Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971), a complaint alleging claims of

negligence against the United States under the Federal Tort Claims

Act, 28 U.S.C. § 2670 et seq. (“FTCA”), or a habeas petition

challenging the manner or execution of their respective sentences

filed pursuant to 28 U.S.C. § 2241, as it appears to have echoes

of    all   three.       However,    despite       Petitioners’   references    to

negligence and constitutional violations, several factors lead the

Court to conclude that Petitioners’ pleading is intended to be a

petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2241.

        First, the title of Petitioners’ petition, “Class Action

Petition      Seeking    Placement     of       Home   Confinement,”   and   their

references to “Petitioners” and “Respondent,” suggest a petition

for habeas relief.        In addition, Petitioners make no reference to

either the FTCA or Bivens, nor do they seek monetary damages from

the Respondent. To the extent that Petitioners refer to negligence

by Bureau of Prisons (“BOP”) employees, Petitioners did not name

the United States as a Defendant to their Petition/Complaint.3                  To



3 The “FTCA clearly provides that the United States is the only
proper defendant in a suit alleging negligence by a federal
employee.” Allgeier v. United States, 909 F.2d 869, 871 (6th
Cir.1990) (citing 28 U.S.C. § 2679(a)).
                                            4
 Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 5 of 11 - Page ID#: 20



the extent that Petitioners refer to Eighth Amendment violations,

the   only     potential     defendant   identified    is   Warden   Quintana.

However, while Bivens expressly validated the availability of a

claim    for   damages     against   a   federal   official   in   his   or   her

individual capacity, an officer is only responsible for his or her

own conduct.     Ashcroft v. Iqbal, 556 U.S. 662, 676-677 (2009).             See

also Ziglar v. Abbasi, 137 S.Ct. 1843, 1860 (2017).                If construed

as constitutional claims for damages brought pursuant to Bivens,

because Petitioners’ claims would clearly seek to hold Quintana

responsible in his capacity as the supervisor of FMC-Lexington,

they are not proper Bivens claims.           See Polk County v. Dodson, 454

U.S. 312, 325-26 (1981) (the mere fact of supervisory capacity is

not enough: respondeat superior is not an available theory of

liability).      See also Iqbal, 556 U.S. at 677 (2009).

        In light of these considerations, the most likely conclusion

is that Petitioners’ intended to file a habeas petition pursuant

to 28 U.S.C. § 2241.         Indeed, the United States Court of Appeals

for the Sixth Circuit has recently stated that “where a petitioner

claims    that    no   set   of   conditions   would   be     constitutionally

sufficient the claim should be construed as challenging the fact

or extent, rather than the conditions, of the confinement.” Wilson

v. Williams, No. 20-3447, --- F.3d ---, 2020 WL 3056217, at *5

(6th Cir. June 9, 2020).             In Wilson, the petitioners contended
                                         5
 Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 6 of 11 - Page ID#: 21



that there were no conditions of confinement sufficient to prevent

irreparable constitutional injury at FCI-Elkton as a result of the

spread of COVID-19, thus they sought release, which the Sixth

Circuit noted is “the heart of habeas corpus.”                     Id. (quoting

Preiser v. Rodriguez, 411 U.S. 475, 498 (1973)).                  Similarly, in

this   case,   although      Petitioners’     full    request    for   relief   is

incomplete, the title of the petition requests immediate placement

on home confinement, presumably on the grounds that there are no

conditions of confinement at FMC-Lexington adequate to protect

them from the spread of COVID-19.

       However,   to   the    extent   that    Petitioners      seek   immediate

release   to   home    confinement     of     all    of   the   members   of    the

unidentified class, in Wilson, the Sixth Circuit further explained

that “the decision to bring a habeas claim, rather than one

challenging the conditions of confinement, limits the type of

relief available to petitioners.              A district court reviewing a

claim under § 2241 does not have authority to circumvent the

established procedures governing the various forms of release

enacted by Congress.” Wilson, 2020 WL 3056217, at *6.

       A motion for immediate release to home confinement is, in

essence, a motion for modification of a sentence made pursuant to

18 U.S.C. § 3582.      However, a § 3582(c) motion for modification of

an imposed term of imprisonment must be made to the Court that
                                       6
 Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 7 of 11 - Page ID#: 22



sentenced each Plaintiff, and may not be filed in this Court.               See

18 U.S.C. § 3582(c) (providing the limited circumstances under

which the court that imposed a sentence may modify that sentence).

Indeed, “although the [Bureau of Prisons] has the ability to

recommend compassionate release, only the sentencing court is

authorized to reduce a term of imprisonment.”             See Wilson, 2020 WL

3056217, at *11.

      Moreover, Petitioners’ desire for their claims to proceed as

a class action also falters on several procedural grounds.                  The

would-be plaintiffs did not attempt to define the scope of the

class or the claims encompassed within it, allege or argue that

they satisfy the requirements for class certification set forth in

Federal Rule of Civil Procedure 23(a)(1)-(4), or identify the type

of class action appropriate under Rule 23(b)(1)-(3).              A complaint

that fails to satisfy any of these substantive criteria does not

warrant class certification.         See Wal-Mart v. Dukes, 564 U.S. 338,

350   (2011)   (“Rule    23   does    not   set   forth    a   mere   pleading

standard.”); Newsom v. Norris, 888 F. 2d 371, 381 (6th Cir. 1989).

      More fundamentally, as pro se litigants, Price and Darnell

may each represent their own respective interests pursuant to 28

U.S.C. § 1654, which permits parties to “plead and conduct their

own cases personally or by counsel.”          28 U.S.C. § 1654.       However,

it is well-established that “plaintiffs in federal court may not
                                       7
 Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 8 of 11 - Page ID#: 23



appear pro se where interests other than their own are at stake.”

Olagues v. Timken, 908 F.3d 200, 203 (6th Cir. 2018) (internal

quotation marks and citation omitted).          Because a pro se plaintiff

is not able to adequately and fairly represent the class, this

matter could not have proceeded as a class action in any event.

Cf. Dodson v. Wilkinson, 304 F. App’x 434, 438 (6th Cir. 2008)

(citing Palasty v. Hawk, 15 F. App’x 197, 200 (6th Cir. 2001)).

      For all of these reasons, the Court will dismiss this case

without prejudice to the rights of Price and Darnell to either

seek modification of their terms of imprisonment by filing a motion

in the courts that sentenced them pursuant to 18 U.S.C. § 3582(c)

or   file   complaints   asserting     their   negligence     and/or    Eighth

Amendment claims in new, separate lawsuits.           However, to be clear,

should either Price or Darnell choose to institute a new action

asserting their negligence and/or Eighth Amendment claims without

the assistance of an attorney, they may not assert claims on behalf

of other individuals.

      If either Price or Darnell wish to pursue their negligence or

constitutional claims in a civil rights lawsuit in this Court,

they must first file a formal complaint on the form approved for

use by this Court.         LR 5.3.        A plaintiff’s complaint should

describe the facts of the case, specifically identifying the

people, dates, places, and actions which are relevant to her
                                      8
 Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 9 of 11 - Page ID#: 24



claims, and explain what she wants the Court to do.             In addition,

when filing a complaint, a plaintiff must also pay the $350.00

filing fee and the $50.00 administrative fee.            Fed. R. Civ. P. 3;

28 U.S.C. § 1914.       If a plaintiff cannot afford to pay the entire

filing fee, she may file a motion to pay it in installments under

28   U.S.C.   § 1915.     However,    Section    1915   does   not   permit      a

plaintiff to avoid paying the filing fee; rather, it simply permits

payment of the fee over time rather than in full immediately upon

filing the complaint.       28 U.S.C. § 1915(b).        Such a motion must

also be supported by “a certified copy of the trust fund account

statement (or institutional equivalent) for the prisoner for the

6-month period immediately preceding the filing of the complaint

. . . , obtained from the appropriate official of each prison at

which the prisoner is or was confined.”           28 U.S.C. § 1915(a)(2).

      Price and Darnell are further advised that before a plaintiff

may file suit in court to challenge an action or decision by jail

officials, she must complete, in its entirety, the inmate grievance

process and pursue all available appeals under the applicable

grievance procedures.       42 U.S.C. § 1997e(a).        If an inmate files

suit before the prison grievance process is completed in its

entirety, the Court will dismiss the case without prejudice.                  In

such case, the plaintiff will still be responsible for payment of



                                      9
 Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 10 of 11 - Page ID#: 25



the entire filing fee, even if he she is granted permission to pay

the fee in installments under 28 U.S.C. § 1915.

     The Court will direct the Clerk of the Court to forward blank

copies of the appropriate forms used to file a civil rights lawsuit

to Price and Darnell that they may use if they wish to pursue their

claims in a new case.      However, again, if either of them wishes to

file a lawsuit without a lawyer, she may do so only on her own

behalf.

     Accordingly, the Court hereby ORDERS as follows:

     1. Payment of the filing fees in this case are WAIVED;

     2. The Petitioners’ “Class Action Petition Seeking Placement

of Home Confinement” [R. 1] is DISMISSED WITHOUT PREJUDICE;

     3. Any pending requests for relief are DENIED AS MOOT;

     4. This matter is DISMISSED and STRICKEN from the Court’s

docket;

     5. The Court will enter an appropriate Judgment;

     6. The Clerk of the Court shall send Price and Darnell the

following blank forms so that either of them may individually file

a new action regarding this matter if she chooses to do so: (a)

Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 [E.D.

Ky. 521 Form], (b) Application to Proceed in District Court Without

Prepaying Fees or Costs [AO 240 Form], and (c) Certificate of

Inmate Account [E.D. Ky. 523 Form]; and
                                      10
 Case: 5:20-cv-00246-JMH Doc #: 4 Filed: 06/19/20 Page: 11 of 11 - Page ID#: 26



     7. If either Price or Darnell still wishes to pursue their

claims, they should carefully follow the instructions regarding

the filing fee described above in this Order.

     This 18th day of June, 2020




                                      11
